On Petition for a Rehearing.
Elliott, J.
In the argument upon the petition for a re'hearing, our attention is called to a provision in the act of December 21st, 1872, which reads as follows: “ The stated •.account of the treasurer against whom an action is brought, •certified by the Auditor of State, as truly transcribed from the account current against such treasurer on the books of said auditor’s office, authenticated by the State seal, shall be conclusive evidence of the demand of the State against such treasurer and his sureties,” and we are asked to hold that this .statutory provision makes the stated account conclusive evi•dence upon all matters embraced in it.
It is very doubtful whether the Legislature can enact a ¡statute declaring what shall constitute conclusive evidence. Wantlan v. White, 19 Ind. 470; White v. Flynn, 23 Ind. 46; Cooley Const. Lim. 454. But we do not find it necessary to make any decision upon that point.
We think the provision relied on was not in force at the time of the trial. An act was phssed on the 31st of March, .1879, which declares that settlements made by officers shall ¡not be conclusive. It is true that this act does not in terms ¡repeal the earlier statute, but there is an inconsistency that •can not be reconciled. It is evident that the Legislature .meant to do what the court has done, overturn the doctrine *263•of estoppel as declared in the case of State, ex rel., v. Grammer, 29 Ind. 530, and leave the officers’ account open for investigation in cases of fraud or mistake.
The second section of the act provides that. “ the provisions of the preceding section shall extend to all persons who have been, as well as those who now are, and shall hereafter be, county, township, or school officers.” Acts 1879, p. 108. 'This provision is sufficiently comprehensive to embrace the •case in hand, and the only question is as to the power of the Legislature to adopt such an act.
Public funds belonging to governmental subdivisions of the State are so much within the control of the Legislature, that it is not easy to assign limits to the legislative authority •over them. City of Indianapolis v. Indianapolis Home, ete., 50 Ind. 215. But we do not care to investigate this question-now, for we think it plain that if the question were between private individuals, instead of between the State and its officers, the Legislature would have the power to change the rules of •evidence.
.There are many cases holding that it is within the power •of the Legislature to change the rules of practice and of evidence. Cooley Const. Lim. (4th ed.) 353,457,460. This author, in speaking of rules of evidence, says: “ Like other rules affecting the remedy, they must therefore at all times be subject to modification and control by the Legislature; and the changes which are enacted may lawfully be made applicable to existing causes of action, even in those States in which retrospective laws are forbidden.” This principle has been recognized by this court, and in a very recent case applied to a prosecution for felony. Robinson v. State, 84 Ind. 452; Dinckerlocker v. Marsh, 7 5 Ind. 548.
Petition overruled.